Title: To George Washington from the Commissioners for the District of Columbia, 9 April 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sr
Geo. Town 9th April 1793

Since closing our letter of this date we have had conversation with Mr Blodget on the Subject of another letter The avidity

which the Ticketts of the present have been bought up, the probability of the sale of Ticketts in the time of the drawing and the Sale of lots, and our being restrained by an Act of the Assembly of Maryland from raising a Lottery after the first of June, have induced us to agree to Mr Blodgets planning and publishing another if that Mason Should meet your approbation. We are &c.

T. Johnson
Dd Stuart
Danl Carroll

